Name: Commission Regulation (EC) No 2330/2002 of 23 December 2002 amending Commission Regulation (EC) No 900/2002 opening an invitation to tender for the refund for the export of rye to all third countries except Hungary, Estonia, Lithuania and Latvia
 Type: Regulation
 Subject Matter: plant product;  cooperation policy;  trade policy;  trade
 Date Published: nan

 Avis juridique important|32002R2330Commission Regulation (EC) No 2330/2002 of 23 December 2002 amending Commission Regulation (EC) No 900/2002 opening an invitation to tender for the refund for the export of rye to all third countries except Hungary, Estonia, Lithuania and Latvia Official Journal L 349 , 24/12/2002 P. 0018 - 0018Commission Regulation (EC) No 2330/2002of 23 December 2002amending Commission Regulation (EC) No 900/2002 opening an invitation to tender for the refund for the export of rye to all third countries except Hungary, Estonia, Lithuania and LatviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1501/95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals(3), as last amended by Regulation (EC) No 1163/2002(4), and in particular Article 4 thereof,Whereas:(1) Negotiations for the adoption of trade agreements between the Community and Bulgaria, the Czech Republic, Slovakia and Slovenia establishing certain concessions in the form of Community tariff quotas for a number of agricultural products and the total liberalisation of trade in other agricultural products have been concluded. One of the concessions is the abolition of refunds in the cereals sector. This relates in particular to rye.(2) In order that these agreements may be adopted and in the interests of clarifying the export conditions for all operators in the cereals sector at the start of 2003, in particular given the duration of export licences, the refunds for rye should be abolished from 1 January 2003.(3) The destinations provided for in Regulation (EC) No 900/2002(5), as amended by Regulation (EC) No 1632/2002(6), should therefore be amended.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 900/2002 is hereby amended as follows:1. The title is replaced by the following:"Commission Regulation (EC) No 900/2002 of 30 May 2002 opening an invitation to tender for the refund for the export of rye to all third countries except Bulgaria, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia and Slovenia."2. Article 1(2) is replaced by the following:"2. The tendering procedure shall concern rye for export to all third countries except Bulgaria, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia and Slovenia."3. The title of Annex I is replaced by the following:"Weekly tender for the refund for the export of rye to all third countries except Bulgaria, the Czech Republic, Estonia, Hungary, Latvia, Lithuania, Slovakia and Slovenia."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 147, 30.6.1995, p. 7.(4) OJ L 170, 29.6.2002, p. 46.(5) OJ L 142, 31.5.2002, p. 14.(6) OJ L 247, 14.9.2002, p. 3.